Citation Nr: 1412713	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-18 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiovascular disability, and if so, whether service connection should be granted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection should be granted.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection should be granted.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection should be granted.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disability, and if so, whether service connection should be granted.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for scars of the face and head.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right thumb and hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Board notes that while there are diagnoses other than PTSD contained in the treatment records, service connection for a psychological condition was denied in an unappealed January 2004 rating decision, and service connection for anxiety disorder, bipolar disorder, and major depressive disorder was denied in a September 2013 rating decision.  Thus, in consideration of the holding in Clemons, the Board notes that this is not a situation in which a possible diagnosis of or claim for acquired psychiatric disorders other than PTSD have been ignored by VA.  Rather, these diagnoses were addressed separately, and, as the January 2004 rating decision went unappealed, and there is no indication that the Veteran appealed the more recent September 2013 rating decision, the Board has no jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The issues of entitlement to service connection for a cardiovascular disability, a neck disability, a back disability, a right knee disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat. 

2.  A stressor supporting a diagnosis of PTSD has not been corroborated.

3.  In a September 2002 rating decision, the RO denied service connection for a cardiovascular condition, a neck disability, a lumbar spine disability, a right knee disability, a left foot disability, scars of the face and head, and residuals of a right thumb and hand injury; the Veteran did not appeal.

4.  The evidence received since the September 2002 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a cardiovascular condition, a neck disability, a lumbar spine disability, a right knee disability, and a left foot disability, and raises a reasonable possibility of so substantiating those claims.

5.  The evidence received since the September 2002 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for , and a left foot disability, scars of the face and head, and residuals of a right thumb and hand injury, and does not raise a reasonable possibility of so substantiating those claims.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The September 2002 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for a cardiovascular condition, a neck disability, a lumbar spine disability, a right knee disability, and a left foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received to reopen the claims of entitlement to service connection for scars of the face and head, and residuals of a right thumb and hand injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

Letters dated in July 2008, September 2008, and October 2008, prior to the adjudication of the Veteran's claims, discussed the evidence necessary to support a claim for service connection and to reopen previously denied claims.  Regarding the PTSD claim, the RO requested that the Veteran provide information pertaining to service and describe his claimed stressors.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  These letters also discussed the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, VA treatment records have been obtained.  Records have also been obtained from the Social Security Administration.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for PTSD.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of a confirmed stressor that might support the diagnosis of PTSD.  The information of record includes a diagnosis of PTSD, but does not indicate a stressor upon which this diagnosis is based, and the Veteran has not responded to requests to identify the stressful incidents that allegedly caused his claimed PTSD.   Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection for PTSD

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  In this case, the record does not reflect combat service.  

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service records include personnel documents indicating that the Veteran served as a cook.  He was counseled on various occasions.  The bases for counseling included citations for driving under the influence.  Discharge was proposed, and the Veteran underwent a required mental status evaluation in December 2001.  At that time, his behavior was normal, and he was fully alert and oriented.  His mood was unremarkable.  His thinking process was clear and thought content was normal.  His memory was good.  The examiner concluded that the Veteran had the capacity to understand and participate in the proceedings and that he met regulatory retention requirements.  He further concluded that the Veteran had no psychiatric disease or defect warranting disposition through medical channels and that he was psychiatrically cleared for any administrative or judicial action deemed appropriate by command.  The  Veteran received an Article 15 under the Uniform Code of Military Justice in February 2002.  The basis for the Article 15 was positive urinalysis results.  His discharge was general under honorable conditions.

Service treatment records indicate no diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  On separation examination in January 2002, the Veteran was psychiatrically normal.  He denied nervous trouble of any sort, depression or excessive worry, and loss of memory.  He endorsed having received counseling, being evaluated or treated for a mental condition, and use of illegal drugs.  He indicated that he was uncertain as to whether he would seek VA disability.

The Veteran underwent psychological evaluation in May 2008 for the purpose of a SSA disability claim.  The diagnoses included a provisional assessment of PTSD, the evaluator noting that the Veteran did appear to be mildly affected by past child abuse.  

In June 2008, the Veteran was seen by a VA mental health clinic, having been referred for assessment of depression and anger.  The provider noted that the Veteran's occupational specialty in service was cook; however, he also noted the Veteran's report of having been on the front line of defense while in Korea.  He denied killing or shooting anyone, as well as being bombed or ambushed.  He stated that his wife left him while he was stationed in Korea and that his father passed away in 2001.  He reported that he began to drink heavily in Korea, after his wife left him.  Following examination, the diagnoses were polysubstance dependence, depression not otherwise specified (NOS), psychosis NOS, and rule out bipolar II disorder.  

The Veteran underwent further assessment in October 2009.  He reported he was a cook in service, but that he was on the fast track and moved up quickly through different positions.  He indicated that he was stationed in Korea for one year, and denied combat.  With respect to stressors, he related that he was injured and witnessed other soldiers injured on several occasions.  He stated that he saw a trainee's head cut off by a machine and saw a friend being raped by a gang during leave in Korea.  He also indicated that he was attacked by a rioting mob in Korea.  He stated that he woke up in a hospital with a head injury.  He reported that several posttraumatic symptoms began immediately after the event and had worsened over time.  He endorsed traumatic memories related to his stressors that caused marked disruptions in his functioning almost every day.  He indicated that he had dreams and flashbacks about the reported riot.  Following examination, the diagnoses were PTSD, bipolar disorder type II and alcohol dependence in early remission.

Subsequent VA outpatient treatment records indicate a diagnosis of PTSD.

Having carefully considered the record in this case, the Board finds that there is insufficient evidence to meet the criteria for establishing service connection for PTSD.  Although the Veteran has been given a diagnosis of PTSD, there is no independent corroboration of his claimed stressors.  In this regard, the Board notes that although the RO requested information from the Veteran in February 2010, he has not provided VA with any specific dates or locations of stressful events he claims.  The information provided by the Veteran to care providers is insufficient to allow for verification by the service department.  As such, a claimed stressor has not been verified.  Therefore, having considered all procurable and assembled data, the Board concludes that the criteria for service connection for PTSD are not met. 

In this regard, the Board has considered the amended regulations governing adjudication of service connection for PTSD discussed above.  However, none of the stressors as described by the Veteran involve fear of hostile military or terrorist activity as required to warrant consideration of that regulation, nor would fear of hostile military or terrorist activity otherwise be consistent with the nature and circumstances of his service.

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b) ); 38 C.F.R. § 3.102. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Cardiovascular Disability

Service connection for a cardiovascular disability was denied in a September 2002 rating decision.  The RO noted that the Veteran was seen for complaints of chest pain and shortness of breath during service, but that no diagnosis was made.  It also noted that the Veteran did not submit or identify evidence showing a diagnosis of a cardiovascular condition on active duty, a current cardiovascular condition, or a connection between the two.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They show that the Veteran was seen in April 1998 with complaints of chest pain.  EKG showed normal sinus rhythm with occasional premature supraventricular complexes.  The assessment was muscular chest pain.

The Veteran was again seen in January 2001, indicating that he had episodic chest pain of three years' duration, with a recent increase in episodes.  On X-ray study, cardiac silhouette, mediastinum, hilum, lungs, osseous structures, and soft tissues were unremarkable.  The assessment was atypical chest pain, suspect chest wall ETX.  He was referred for EKG, but failed to report.  In May 2001 the Veteran complained of chest pain.  The provider noted that the Veteran had medical history including chest pain muscle spasm.  Subsequent testing indicated normal functional capacity, no objective evidence of myocardium ischemia, normal ejection fraction, and significant artifact caused by extra cardiac uptake.  Subsequently in May 2001, the Veteran complained of shortness of breath and chest pain, and requested to see a "heart doctor."  He indicated that he had been told at the emergency room four days previously that he had heart damage.  

On separation examination in February 2002, the Veteran's heart was normal.  He denied shortness of breath.  He endorsed pain or pressure in the chest; palpitation, pounding heart, or abnormal heartbeat; and heart trouble or murmur.  He noted that the pertinent information was in his records.  The examiner noted that there had been no treatment and that the etiology of the Veteran's complaints was questionable.  An associated X-ray study revealed unremarkable osseous structures, soft tissues, and joint spaces.

Since the September 2002 rating decision, VA treatment records and statements from the Veteran have been added to the record.   As noted, the previous denial was, in part, because there was no evidence of a current disability.  VA treatment records reflect that problem lists dated between June 2008 and August 2013 included abnormal EKG.  Because the VA treatment records suggest the presence of cardiac symptoms, the Board finds that a defect existing at the time of the September 2002 rating decision has been cured, and that the claim may be reopened.  The reopened claim is addressed in the remand which follows.

	Cervical Spine Disability
	
Service connection for residuals of a neck injury was denied in the September 2002 rating decision.  The RO indicated that while the service medical records were positive, the VA examiner was unable to render a diagnosis because there was no pathology.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They show that in August 1999, the Veteran was seen for complaints of neck pain.  There was no deformity, discoloration, laceration, swelling, or scars.  Range of motion was normal.  The assessment was neck pain.

On separation examination in February 2002, the Veteran's spine was normal.  He noted low back pain, and the examiner included such in the summary of defects and diagnoses.  

Also of record was the report of a July 2002 VA examination.  At that time, the Veteran reported that he had experienced pain in his neck for four years, and that he was unaware of any injury.  X-rays were negative.  The examiner concluded that there was no diagnosis, as there was full range of motion and no pain on examination.

Evidence added to the record since the September 2002 rating decision includes VA treatment records.  They include an August 2013 problem list that includes neck pain.  As noted, the RO denied service connection on the basis that there was no diagnosis.  Because current VA treatment records suggest current neck pathology, the Board finds that a defect existing at the time of the September 2002 rating decision has been cured, and the claim may be reopened.  The reopened claim is addressed in the remand which follows.

	Lumbar Spine Disability

Service connection for a lumbar spine disability was denied in the September 2002 rating decision.  The RO indicated that while the service medical records were positive, the VA examiner was unable to render a diagnosis because there was no pathology.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They are negative for any diagnosis, complaint or abnormal finding pertaining to the Veteran's lumbar spine.  On separation examination in February 2002, the Veteran's spine was normal.  He noted low back pain, and the examiner included such in the summary of defects and diagnoses.  

Also of record was the report of a July 2002 VA examination.  The Veteran complained of low back pain, and indicated that on range of motion testing, he had tightness.  The examiner concluded that there was on pathology on which to base a diagnosis.  

Since the September 2002 rating decision, VA treatment records have been added to the claims file.  Problem lists as recent as 2013 indicate chronic back pain.  As noted, the RO denied service connection on the basis that there was no diagnosis.  Because current VA treatment records suggest current low back pathology, the Board finds that a defect existing at the time of the September 2002 rating decision has been cured, and the claim may be reopened.  The reopened claim is addressed in the remand which follows.

	Right Knee Disability

Service connection for a right knee disability was denied in the September 2002 rating decision.  The RO noted that while the service treatment records indicated treatment in February 2000, a VA examiner was unable to make a diagnosis because there was no pathology.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They show that the Veteran was seen with complaints of right knee pain in January 2000.  X-ray study revealed no fracture; a density projecting over the medial femoral condyle was noted, and further X-ray study was recommended.  The assessment was right knee pain.  In February 2000 the Veteran reported that he had experienced a hyperextension injury to his right knee while going down stairs.  The assessment was retropatellar pain syndrome, questionable tendonitis, and lateral collateral ligament laxity.  X-ray study in February 2000 revealed a small suprapatellar knee joint effusion.  On follow-up in February and March 2000, the provider assessed medial collateral ligament strain.  

On separation examination in February 2002, the Veteran's knees were noted to be abnormal.  The examiner noted positive patellar grind, and negative laxity, Lachman's test, McMurray's test, and effusion.  The Veteran endorsed knee trouble.

Also of record was the report of a July 2002 VA examination.  The Veteran complained of knee pain and stiffness.  Range of motion was full and pain free.  X-rays were negative.  The examiner concluded that there was no diagnosis, as the Veteran had full range of motion without pain.  

Since the September 2002 rating decision, VA treatment records have been added to the claims file.  Problem lists indicate arthralgia of the knees.  As noted, the RO denied service connection on the basis that there was no diagnosis.  Because current VA treatment records suggest current knee pathology and a diagnosis, the Board finds that a defect existing at the time of the September 2002 rating decision has been cured, and the claim may be reopened.  The reopened claim is addressed in the remand which follows.

	Left Foot Disability

Service connection for a left foot disability was denied in September 2002.  The RO indicated that the service treatment records were silent for a left foot condition.  It further noted that the Veteran did not respond to a VA request for medical evidence showing a diagnosis of a left foot condition on active duty, a current diagnosis, and showing a connection between the two.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They show that on enlistment examination, mild asymptomatic pes planus was assessed.  The Veteran complained of right foot pain in June 1998.  The assessment was callus.  

On separation examination in February 2002, the examiner noted moderate symptomatic pes planus, which he also included in the summary of defects and diagnoses.  The Veteran endorsed foot trouble and specified that the ball of his left foot was sore off and on.  He denied trauma.

Since the September 2002 rating decision, VA treatment records have been added to the claims file.  In August 2006 the Veteran reported that he had bilateral foot pain, the left being worse.  He noted that he had been run over by a vehicle while in service.  He denied a history of fractures.  Examination revealed large callouses.  The provider also noted that the Veteran rolled his left foot while walking.  His callouses were trimmed and he was referred for proper foot wear.  In May 2008 the Veteran complained of foot pain.  The provider noted that shoe inserts were needed.  

Also added to the claims file have been statements submitted by the Veteran.  In September 2008 he indicated that he had sustained a foot injury in 2002 at Ft. Sill.  

As noted, the RO denied service connection, in part, because there was no current diagnosis.  Because current VA treatment records suggest current left foot pathology, the Board finds that a defect existing at the time of the September 2002 rating decision has been cured, and the claim may be reopened.  The reopened claim is addressed in the remand which follows.  

      Scars of Head and Face
	
Service connection for scars of the face and head was denied in the September 2002 rating decision.  The RO noted that while the service treatment records were positive, the VA examiner was unable to render a diagnosis because there was no pathology and there were no significant scars visible.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They show that in March 2000, the Veteran was seen after he fell and reportedly hit his face on a curb.  He also reported loss of consciousness associated with the fall.  He denied headaches and blurred vision.  The assessment was facial abrasion.  

On separation examination in February 2002, the Veteran did not identify scars of the head and face as a concern.  His skin was normal.

Also of record at the time of the September 2002 rating decision was the report of a July 2002 VA examination.  The Veran reported that during service he had several lacerations that were sutured.  Physical examination revealed no scars on the face.  The examiner concluded that no diagnosis was applicable as no significant scars were visible.

Added to the record since the September 2002 rating decision are VA treatment records.  They are negative for any diagnosis or complaint relating to scars of the head or face.  

As noted, the RO denied service connection on the basis that there was no current diagnosis.  Since then, no evidence showing scars of the head or face has been added to the record.  The Board thus finds that the defect existing at the time of the September 2002 rating decision has not been cured, and the claim may not be reopened.  

	Right Thumb and Hand

Service connection for a right thumb injury was denied in the September 2002 rating decision.  The RO determined that while the service treatment records were positive, the VA examiner was unable to render a diagnosis because there was no pathology.

Of record at the time of the September 2002 rating decision were the Veteran's service treatment records.  They show that in February 2002, the Veteran reported blunt trauma to his right thumb, followed by mild swelling.  Physical examination revealed no deformity or laxity.  There was mild tenderness and reduced range of motion due to swelling.  X-rays were negative.  The Veteran was released to full duty and told to go sick call if his thumb was not better in two to five days.  

On separation examination in February 2002, the Veteran's upper extremities were normal.  He did not identify any disability of the right hand.

Also of record was the report of a July 2002 VA examination.  The Veteran had full range of motion of the right thumb.  The examiner concluded that there was no diagnosis as the Veteran had full range of motion of the thumb without pain.

Added to the record since the September 2002 rating decision are VA treatment records.  They are negative for any complaint or diagnosis referable to the Veteran's right hand.  

Also added to the record are statements made by the Veteran.  In September 2008 he indicated that he had injured his hand at Ft. Sill in 2002.

As noted, the RO denied service connection on the basis that there was no current diagnosis.  Since then, no evidence showing a current right hand disability has been added to the record.  The Board thus finds that the defect existing at the time of the September 2002 rating decision has not been cured, and the claim may not be reopened.  



ORDER

Entitlement to service connection for PTSD is denied.

The petition to reopen the claim of entitlement to service connection for a cardiovascular disability is granted.

The petition to reopen the claim of entitlement to service connection for a cervical spine disability is granted.

The petition to reopen the claim of entitlement to service connection for a lumbar spine disability is granted.

The petition to reopen the claim of entitlement to service connection for a right knee disability is granted.

The petition to reopen the claim of entitlement to service connection for a left foot disability is granted.

The petition to reopen the claim of entitlement to service connection for scars of the face and head is denied.

The petition to reopen the claim of entitlement to service connection for residuals of a right thumb and hand injury is denied.


REMAND

In light of the reopening of the claims of entitlement to service connection for a cardiovascular disability, neck and back disabilities, a right knee disability, and a left foot disability, the Board has determined that additional development is necessary.  As discussed above, symptoms of these claimed disabilities were noted during service, and there is current evidence suggestive of pathology.  Thus, examinations are warranted to determine the nature and etiology of any current cardiovascular disability, neck and back disabilities, a right knee disability, and a left foot disability. See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiology examination to determine the etiology of any current cardiovascular disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present cardiovascular disability.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current hypertension began in service or is related to any disease or injury in service.  

A discussion of the reasons behind any opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current neck, back, right knee, and left foot disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present neck, back, right knee, or left foot disability.  The examiner should then provide opinions regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such current disability began in service or is related to any disease or injury in service.  

A discussion of the reasons behind any opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, after ensuring the examination reports are adequate and undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


